COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-01005-CV
Style:                   Henry Rawson, Jr. and Susan Rawson v. Oxea Corporation, Dashiell
                         Corporation, and Mundy Maintenance and Services, LLC
Date motion filed*:      May 31, 2016
Type of motion:          Unopposed Motion to Abate Appeal Regarding Appellees Dashiell
                         Corporation and Mundy Maintenance and Services, LLC, or
                         Alternatively, Unopposed Motion to Extend Time to File Brief
                         Regarding Appellees Dashiell Corporation and Mundy Maintenance
                         and Services, LLC
Parties filing motion:   Appellants
Document to be filed:    Appellants’ Brief Regarding Appellees Dashiell Corporation and
                         Mundy Maintenance and Services, LLC

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 March 18, 2016
       Number of extensions granted:           3    Current Due Date: June 1, 2016
       Date Requested:                    June 30, 2016

Ordered that motion is:
       Granted; If document is to be filed, document due: June 30, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellants’ alternative unopposed motion to extend time to file their brief regarding
       appellees Dashiell Corporation and Mundy Maintenance and Services, LLC, to finalize
       a settlement, is granted, but no further extensions will be granted. See TEX. R. APP.
       P. 10.5(b)(1)(C).

Judge’s signature: /s/ Laura C. Higley
                   
Date: June 2, 2016
November 7, 2008 Revision